          Case 1:19-cv-08162-JPO Document 24 Filed 03/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOWANDA SHINE,
                                Plaintiff,
                                                                    19-CV-8162 (JPO)
                     -v-
                                                                 OPINION AND ORDER
 CITY OF NEW YORK,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Towanda Shine, a former employee of the New York City Department of

Correction, brings this action pro se against Defendant City of New York. She claims that the

City violated Title VII and the Americans with Disabilities Act (“ADA”) by creating a hostile

work environment, terminating her employment, and retaliating against her. Specifically, she

alleges that her colleagues “treated [her] badly” and fabricated two reports of misconduct that led

to her termination. (Dkt. No. 6 at 14.) The City now moves to dismiss the Complaint for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6). For the reasons that follow, the

Rule 12(b)(6) motion is granted.

I.     Discussion

       “As a precondition to filing a Title VII [or ADA] claim in federal court, a plaintiff must

first pursue available administrative remedies” by filing a charge of discrimination with either

the Equal Employment Opportunity Commission (“EEOC”) or an authorized state agency.

Deravin v. Kerik, 335 F.3d 195, 200 (2d Cir. 2003); 42 U.S.C. § 2000e-5(e); see also 42 U.S.C.

§ 12117(a). This requirement is satisfied when the charge of discrimination is sufficiently

specific to permit the EEOC or state agency to “identify[] the causes of discrimination” and

“investigate . . . specific discrimination claims.” Gilani v. Nat’l Ass’n of Sec. Dealers, Inc., No.

96-cv-8070, 1997 WL 473383, at *3 (S.D.N.Y. Aug. 19, 1997) (Sotomayor, J.). An agency


                                                  1
          Case 1:19-cv-08162-JPO Document 24 Filed 03/08/21 Page 2 of 4




“cannot be expected to investigate mere generalizations of misconduct, nor can defendants

adequately respond to them.” Choi v. Chem. Bank, 939 F. Supp. 304, 312 (S.D.N.Y. 1996);

Butts v. City of New York Dep’t of Hous. Preserv. & Dev., 990 F.2d 1397, 1403 (2d Cir. 1993)

(“Were we to permit . . . vague, general allegations, quite incapable of inviting a meaningful

EEOC response, . . . Title VII’s investigatory and mediation goals would be defeated.”). To the

extent that a plaintiff’s charge of discrimination “contains no allegations of discrimination on the

basis of [a protected trait],” the plaintiff has failed to exhaust her administrative remedies and

cannot seek relief in federal court. Zito v. Fried, Frank, Harris, Shriver & Jacobson, LLP, 869

F. Supp. 2d 378, 391–92 (S.D.N.Y. 2012). Furthermore, even if a charge of discrimination

includes specific allegations, the plaintiff may seek relief only on claims that are “reasonably

related” to those allegations. Deravin, 335 F.3d at 200–01.

       The charge of discrimination that Shine filed with the New York State Division of

Human Rights is insufficiently specific or related to her current claims for the Court to conclude

that she has exhausted her administrative remedies. In her charge, Shine claimed that she had

been discriminated against based on a “predisposing genetic characteristic,” which she specified

to mean her “demeanor, hair and education.” (Dkt. No. 17-3 at 3.) She also claimed that she had

been retaliated against for “fil[ing] a complaint in the past.” (Id.) The statement of facts that

Shine filed with her charge included allegations that she had been terminated because her

“‘attitude’ was unprofessional,” that she was “perceived as unprofessional, unqualified” by her

colleagues, that her colleagues had discussed her hair, and that she made “a complaint to the

superior staff” one week before she was terminated. (Dkt. No. 17-3 at 4–5.) The statement of

facts did not indicate that Shine had a disability, did not describe any incidents or examples of

harassment, did not discuss the content of Shine’s pre-termination complaint, and did not




                                                  2
          Case 1:19-cv-08162-JPO Document 24 Filed 03/08/21 Page 3 of 4




mention the two reports of misconduct that led to Shine’s termination and that Shine now

contests before the Court. (Dkt. No. 6 at 13–14.)

       Because Shine’s charge of discrimination did not allege that she has a disability or faced

disability-related discrimination, Shine has not exhausted her administrative remedies with

respect to the ADA. Nor has Shine exhausted her administrative remedies with respect to Title

VII. In her Complaint before the Court, Shine does not specify whether the City discriminated

against her on the basis of race, color, religion, sex, or national origin. (Dkt. No. 6 at 4.) But

even if she did, none of these protected traits is implicated by the charge of discrimination’s

claim that Shine was mistreated based on her predisposing genetic characteristics, demeanor,

hair, or education. The charge’s reference to these features cannot be fairly read as a reference to

her race or color, absent any allegation regarding Shine’s or her colleagues’ race, heritage, or

physical appearance. See Jackson v. NYS Dep’t of Labor, 709 F. Supp. 2d 218, 227 (S.D.N.Y.

2010) (dismissing a pro se claim of racial discrimination because the plaintiff did “not indicate

her race”). Shine’s charge of discrimination was insufficiently specific or related to any

protected trait for the Division of Human Rights to have investigated whether Shine faced

discrimination on the basis of her race, color, religion, sex, or national origin. Shine’s claims

that she faced a hostile work environment and was discriminatorily terminated, in violation of

Title VII and the ADA, are unexhausted and must be dismissed.

       To the extent that Shine’s retaliation claim was alleged with greater specificity in the

charge of discrimination, the Court considers whether that claim is reasonably related to the

retaliation claim that Shine now advances. Necessarily, the Court concludes that it is not.

Shine’s pleadings in this case make no mention of her pre-termination “complaint to the superior

staff” or any similar incident. (Dkt. No. 17-3 at 4–5.) In her opposition to the motion to dismiss,




                                                  3
          Case 1:19-cv-08162-JPO Document 24 Filed 03/08/21 Page 4 of 4




Shine suggests that she was retaliated against for expressing her frustration with certain

“pre-employment processes,” including her difficulties setting up direct deposit payments. (Dkt.

No. 20 at 6–7.) This specific grievance was not raised in the charge of discrimination.

Moreover, this kind of grievance is not the kind of “protected activity,” or opposition to a

discriminatory workplace practice, that is required for a Title VII or ADA retaliation claim. See

Rodriguez v. Beechmont Bus Serv., Inc., 173 F. Supp. 2d 139, 149 (S.D.N.Y. 2001) (holding that

a grievance about “unsafe working conditions” could not constitute protected activity and serve

as a basis for a retaliation claim under Title VII). It follows that Shine’s retaliation claim is

unexhausted and, in any event, without merit.

       Having dismissed Shine’s federal claims, the Court declines to exercise supplemental

jurisdiction over any remaining claims brought under New York City or State law. 28 U.S.C.

§ 1367(c)(3).

II.    Conclusion

       For the foregoing reasons, Defendant’s motion to dismiss pursuant to Rule 12(b)(6) is

GRANTED. The Clerk of Court is directed to mail a copy of this Opinion to Plaintiff, close the

motions at Docket Numbers 16 and 21, and close the case.



       SO ORDERED.

Dated: March 8, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                   4
